Citation Nr: 9931849	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for service connected 
anxiety reaction, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, and from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased rating, from 10 
to 50 percent, for his service connected psychiatric 
disability.  The veteran filed at timely notice of 
disagreement regarding this disability rating, and this 
appeal was commenced.  A personal hearing at the RO was 
afforded the veteran in July 1997.  

In the veteran's hearing testimony and other evidence 
submitted on his behalf, it has been argued that the veteran 
was forced to prematurely retire and sell his business due to 
his anxiety disorder.  He has also stated that he cannot 
maintain any other type of employment at this time for the 
same reason.  These contentions amount to an informal claim 
for a total disability rating due to individual 
unemployability, and the RO is invited to take appropriate 
action on this claim.  


FINDING OF FACT

The veteran's service connected anxiety reaction is 
manifested by nightmares, anxiety, and panic attacks, and 
results in severe impairment of his ability to maintain 
effective or favorable personal relationships.  


CONCLUSION OF LAW

An increased rating, to 70 percent and no higher, is 
warranted for the veteran's anxiety reaction.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.130, Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for his service 
connected anxiety reaction, currently rated as 50 percent 
disabling.  His claim was filed in September 1996.  

A VA psychiatric examination was afforded the veteran in 
January 1996.  His reported symptoms included heart 
palpitations, migraine headaches, nervousness, and 
gastrointestinal distress.  The examiner described the 
veteran as neatly dressed and groomed, without abnormal 
movements.  He was oriented to time, place, and person.  His 
speech was logical and coherent, and his thought content was 
appropriate to the examination.  His mood was tense and 
anxious.  The veteran denied hallucinations or suicidal 
thoughts, and his cognitive processes were grossly intact.  
The examiner diagnosed the veteran with somatoform disorder 
and described his functioning as fair.  

The veteran was next afforded a VA psychiatric examination in 
January 1997.  At that time, the veteran reported chronic 
nervousness, especially around strangers, nightmares, 
palpitations, dizziness, shortness of breath, and poor sleep.  
He reportedly only associates with his wife and extended 
family.  He is able to do household chores, but does not like 
to do things outside of his home; he does, however, drive his 
wife to work.  Objectively, the veteran was neat, well-
groomed, and timely for his appointment.  His speech was 
well-articulated, and he made no abnormal movements.  Eye 
contact was fair.  His mood was depressed, but his affect was 
full and appropriate.  He was alert and fully oriented, 
without evidence of any thought disorders or cognitive 
deficits.  No hallucinations or delusions were reported.  He 
reported some suicidal thoughts, but no intent to act on 
them.  The examiner diagnosed the veteran with panic disorder 
with agoraphobia, and gave a GAF (Global Assessment of 
Functioning) score of 50.  In the examiner's opinion, the 
veteran's social life was "quite poor," and his industrial 
functioning was "significantly affected" by his psychiatric 
disability up until he retired in 1985.  Prior to his 
retirement, the veteran had been employed approximately 33 
years operating automotive service stations.  

The veteran has also received ongoing VA psychiatric 
treatment on an outpatient basis since 1996.  He has reported 
such symptoms as dizziness, frequent panic attacks, poor 
sleep patterns, and shortness of breath.  His treatment has 
included medication and regular counseling.  

The RO considered this evidence, and in a March 1997 rating 
decision, awarded the veteran an increased rating, from 10 to 
50 percent.  He filed a timely notice of disagreement, 
objecting to this disability rating.  

The veteran, accompanied by his wife, testified on his own 
behalf at a personal hearing at the RO in July 1997.  He 
stated that in 1985 he had to sell the gas station he owned 
because he could no longer take the anxiety associated with 
his occupation.  Any interaction with strangers makes the 
veteran nervous.  He cannot travel or take vacations; 
however, he did go to Boston recently for a sporting event.  
He experiences panic attacks on a daily basis, and has such 
physical symptoms as shakiness, dizziness, and a racing 
heartbeat.  He currently takes medication prescribed by VA 
medical care providers.  The veteran's wife also testified, 
describing his nervousness and his need for consistency in 
his day-to-day living.  For example, the veteran had to eat 
at the same time every day; if his meals were late, he would 
get an upset stomach.  He also checks things like doors and 
windows obsessively, according to his spouse.  

Several members of the veteran's family, including his wife 
and daughters, filed written statements describing the 
veteran's psychiatric symptomatology.  One of the veteran's 
daughters is also a registered nurse.  They described the 
veteran as socially isolated, constantly anxious, afraid to 
perform routine tasks such as manage household finances, and 
limited in his ability to support his family.  The veteran's 
wife stated that she had to work outside the home to provide 
for the family, as the veteran was incapable of making 
sufficient income.  

Another VA psychiatric examination was afforded the veteran 
in May 1999.  He reported constant nervousness, anxiety, 
obsessive rituals, and social isolation.  Upon objective 
observation, the veteran was casually but neatly attired.  He 
made eye contact during the interview, and his speech was 
goal-directed and non-pressured.  His mood was depressed, and 
he was occasionally tearful.  His thoughts were centered on 
the impairment caused by his anxiety reaction during his 
lifetime.  He denied suicidal ideation, and there was no 
evidence of psychoses.  His cognitive functioning was within 
normal limits, and he was fully oriented.  The veteran 
reported some deficits in concentration and attention span, 
but no such impairment was evidence during the evaluation.  
The examiner diagnosed generalized anxiety disorder, panic 
disorder, and social phobia.  A GAF score of 50 was given.  
The veteran was judged to be competent to handle his 
finances.  

Analysis

The veteran's claim for entitlement to an increased rating 
for his service-connected anxiety reaction is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran additional 
VA psychiatric examinations in January 1997 and May 1999, and 
reconsidered his claim under all applicable laws and 
regulations as recently as June 1999; thus, a remand for this 
purpose is not necessary at this time.  

Currently, the veteran has a 50 percent rating for his 
service connected anxiety reaction.  Anxiety reaction is 
evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Under this code, prior to the 
amendments of November 7, 1996, a 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.

As amended effective November 7, 1996, the rating criteria 
provide that a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

A review of the evidence of record establishes severe 
impairment of the veteran's social and occupational 
functioning due to his service connected psychiatric 
disability, and for that reason, an increased rating, to 70 
percent and no higher, is warranted in the present case.  His 
wife and family have credibly testified, both in person and 
in written statements, that since his separation from 
service, the veteran has displayed the following symptoms: 
anxiety, depressed mood, nightmares, panic attacks, and 
nervousness, which have limited the veteran's occupational 
opportunities and his involvement in the community.  
According to the veteran's VA medical records, he has few 
social contacts outside his own family, and he becomes 
anxious when he must go out into the community.  These 
symptoms have also adversely affected his relationship with 
his family, as he required an obsessively rigid household 
schedule, and was prone to dramatic mood swings.  At the 
veteran's most recent VA psychiatric examination, performed 
in May 1999, a VA examiner gave him a GAF (Global Assessment 
of Functioning) score of 50.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 50 is 
indicative of serious symptoms, or serious impairment in 
social, occupational, or school functioning.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994).  The VA 
medical examiner attributed the veteran's low GAF score to 
the veteran's anxiety symptoms.  Under the criteria in effect 
prior to November 1996, and in light of 38 C.F.R. §§ 4.3 and 
4.7, a 70 percent rating is warranted for the veteran's 
severe impairment of his ability to maintain favorable 
relationships with people.  

However, a preponderance of the evidence is against an 
increased rating beyond 70 percent for impairment resulting 
from the veteran's service connected psychiatric disability. 

Under criteria in effect prior to November 1996, a total (100 
percent) schedular rating is warranted for totally 
incapacitating psychoneurotic symptoms which completely 
impair the veteran's ability to maintain occupational or 
social functioning.  The medical evidence of record 
demonstrates that the veteran does not have complete 
impairment due to his psychiatric disability, of his ability 
to maintain social and occupational functioning.  The veteran 
has been described at all times as able to carry on a 
coherent and logical conversation.  He was able to maintain 
employment, albeit in a limited capacity, for over 30 years.  
According to the three most recent VA examination reports, 
the veteran is competent and fully oriented to time, place, 
and person.  At no time has he been described as psychotic.  
He has admitted to previous suicidal ideation, but reports no 
such active thoughts or plans, and he has been cooperative 
with VA examiners and health care providers.  He currently 
maintains relationships with his immediate family, and has 
been married for many years.  He has denied any 
hallucinations or delusions.  He can operate an automobile, 
and can travel in the community accompanied by his wife.  No 
symptoms indicative of reality detachment have otherwise been 
reported.  

Likewise, a total schedular disability rating under the 
rating criteria in effect after November 1996 is not 
warranted, as total occupational and social impairment due to 
the veteran's anxiety reaction has not been demonstrated.  
The symptoms required for a 100 percent rating, already 
enumerated above, are not demonstrated in the present case.  
As has been discussed in the preceding paragraph, the veteran 
is able to maintain a coherent and logical conversation.  He 
is alert and fully oriented, and competent to handle his 
affairs, according to the May 1999 VA examination report.  
Although he does report some nightmares, no delusions or 
hallucinations have been noted.  He can maintain his own 
personal hygiene and appearance.  He has previously 
entertained suicidal ideas, but currently has no such 
intentions, and he poses no persistent danger to others.  The 
January 1996, January 1997, and May 1999 VA examination 
reports describe him as fully oriented, and without 
significant cognitive impairments.  Overall, the evidence is 
against a total (100 percent) rating for his psychiatric 
disability under the revised criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's anxiety disorder has not required 
any recent periods of hospitalization, and is not currently 
shown by the evidence to present marked interference with 
potential employment, as the veteran is retired.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected psychiatric disability is unusual, or 
causes marked interference with employment other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence supports the award of an 
increased rating, to 70 percent, for the veteran's service 
connected anxiety reaction.  However, the preponderance of 
the evidence is against a higher (total) rating under both 
the old and new rating criteria; as such, an increased rating 
in excess of 70 percent is denied.  



ORDER

An increased rating, to 70 percent and no higher, is 
warranted for the veteran's service connected anxiety 
reaction.    




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

